DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20, 24, 25 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.
Regarding claim 21, it recites “wherein the fail safe element is a wire section or an ohmic resistor.”  Fail safe element being a wire section is of Species I, nonelected set of claims, and therefore, claim 21 is examined as if the safe fail element is an ohmic resistor.
Regarding claim 24, it recites “wherein the fail safe element is a wire that connects the contacting facilities directly to one another.”  Fail safe element being a wire is non-elected Species I set of claims.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 21-23, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallenfang, US Pat. 4,699,520.
Regarding claim 16, Wallenfang teaches an electric component (temperature sensor; see col. 1, lines 8-10 and figure 2) comprising:
a functional element (thermistor RT); and
a fail safe element (fixed ohmic resistors RV1 and RV2; see col. 3, lines 22-50) electrically interconnected therewith,
wherein the fail safe element is configured to ensure a minimum resistance or a minimum conductivity of the component in the event of a failure of the functional element (see at least col. 1, lines 50-55 and col. 4, lines 4-9).
Regarding claim 17, Wallenfang teaches the component, wherein the functional element is a PTC thermistor or an NTC thermistor (NTC; see col. 5, lines 10-15).
Regarding claim 18, Wallenfang teaches the component, wherein the functional element is an inrush current limiter or a temperature sensor (temperature sensitive resistor; see claim 1).
Regarding claim 21, Wallenfang teaches the component, wherein the fail safe element is an ohmic resistor (has resistance value).
Regarding claim 22, Wallenfang teaches the component, wherein, in case of a series interconnection, a resistance of the fail safe element at 25°C is at most half a magnitude of a resistance of the functional element (see the value changes in col. 1, lines 20-25, col. 3, lines 22-25 and col. col. 4, lines 10-40). 
Regarding claim 23, Wallenfang teaches the component, wherein at -40°C a resistance of the fail safe element is less than a resistance of the functional element (see the value changes in col. 1, lines 20-25 and col. 3, lines 22-25, and lines 61-66).
Regarding claim 30, Wallenfang teaches the component, wherein the fail safe element is additionally configured to indicate a failure of the functional element (computer detects a break in electrical conduction and/or breakdown of the NTC resistor; see at least col. 5, lines 3-7 and the abstract).
Regarding claim 32, Wallenfang teaches a method for detecting the failure of the functional element according to claim 16, the method comprising:
measuring a total resistance of the component; and
indicating the failure when the total resistance corresponds to a calculated total resistance in case of the failure of the functional element (computer analyzes the circuit for a break in electrical conduction and/or breakdown of the NTC resistor; see at least col. 5, lines 3-7 and the abstract). 

Claim(s) 16-19, 21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robel et al., US Pat. 5,939,839.

Regarding claim 16, Robel teaches an electric component (at least one PTC resistor connected in parallel to the current limiting resistor; see at least col. 3, lines 55-65 and figures 3 and 7) comprising:
a functional element (PTC thermistor 5); and
a fail safe element (current limiting resistor 3 and/or 7; see col. 3, lines 55-65 and col. 5, lines 5-17) electrically interconnected therewith,
wherein the fail safe element is configured to ensure a minimum resistance or a minimum conductivity of the component in the event of a failure of the functional element (circuit protection against great temperatures to the load element; see at least col. 3, lines 55-65 and col. 3, line 65 to col. 4, line 11).
Regarding claim 17, Robel teaches the component, wherein the functional element is a PTC thermistor or an NTC thermistor (PTC; see col. 3, lines 55-65).
Regarding claim 18, Robel teaches the component, wherein the functional element is an inrush current limiter or a temperature sensor (see col. 3, line 55 to col. 4, line 11).
Regarding claim 19, Robel teaches the component, wherein the fail safe element is interconnected in parallel with the functional element (see at least col. 3, lines 55-65 and col. 5, lines 5-17; also see figures 3 and 7).
Regarding claim 21, Robel teaches the component, wherein the fail safe element is an ohmic resistor (has resistance value).
Regarding claim 31, Robel teaches a component arrangement comprising:
at least two components according to claim 16 (see at least figure 7 with two PTC 3 and 13).

Claim(s) 16 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al., JPS62-248202 (Applicant cited with machine translation).
Regarding claim 16, Hata teaches an electric component (at least one PTC resistor connected in parallel to one NTC resistor for temperature compensation for the purpose of detecting overheating temperature sensor; see at least paragraph 0001 in pages 1-3 of the translation and figures 1-3) comprising:
a functional element (a washer-shaped PTC thermistor 5; see figures 1 and 2); and
a fail safe element (a rod shaped NTC resistor 3) electrically interconnected therewith,
wherein the fail safe element is configured to ensure a minimum resistance or a minimum conductivity of the component in the event of a failure of the functional element (Hata teaches a warning of overheating temperature gauge device. See paragraph 0001 of the translation.).
Regarding claims 26, 27 and 28, Hata teaches the component, wherein the fail safe element (NTC 3 is a rod) comprises a carrier and/or a housing part for the functional element (PTC 5; see figure 1), and the fail safe element is comprises a rod (NTC 3) onto which the functional element (PTC 5) is pushed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anthony teaches a fuse protected PTC device.
Janning teaches an NTC and a PTC overcurrent protection circuit.
Feichtinger et al., teaches a surface mountable PTC circuit protection with an LED.
Chen et al. teaches a PPTC stack.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833